Case 5:19-cv-00197-EEF-MLH Document 11 Filed 05/15/20 Page 1 of 1 PageID #: 50



                        UNITED STATES DISTRICT COURT

                 FOR THE WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

ANTONIO LEWIS                                     CIVIL ACTION NO. 19-197-P

VERSUS                                            JUDGE FOOTE

WARDEN                                            MAGISTRATE JUDGE HORNSBY

                                    JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Petitioner and determining that the findings are correct under

the applicable law;

       IT IS ORDERED that Petitioner’s complaint is DISMISSED WITHOUT

PREJUDICE, for failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure.

       THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this
 14th of May, 2020.
____day




                                   ELIZABETH ERNY FOOTE
                                   UNITED STATES DISTRICT JUDGE
